— Appeals by the defendant, as limited by his brief, from four sentences of the Supreme Court, Queens County (Chin-Brandt, J.), all imposed July 21, 2003, upon his conviction of attempted robbery in the first degree (four counts; one each under Superior Court Information Nos. 2789/02, 25/03, 26/03, and 27/03), upon his pleas of guilty.
Ordered that the sentences are affirmed.
The defendant’s waivers of his right to appeal preclude review of his claim that the sentences imposed were excessive (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Iorio, 276 AD2d 564 [2000]). Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.